In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS
                                    No. 12-264V
                              (E-Filed: April 18, 2013)

* * * * * * * * * * * * * * *
SHIRLEY TAPIA, on behalf of her minor *          UNPUBLISHED
child, ETHAN TAPIA,                   *
                                      *
               Petitioner,            *          Special Master
                                      *          Hamilton-Fieldman
            v.                        *
                                      *          Influenza Vaccines; Tourette syndrome;
SECRETARY OF HEALTH AND               *          Obsessive-Compulsive Disorder;
HUMAN SERVICES,                       *          Attention Deficit Disorder; Decision;
                                      *          Stipulation.
               Respondent.            *
* * * * * * * * * * * * * * *

Andrew D. Downing, Tulsa, OK, for Petitioner

Heather L. Pearlman, Washington, DC, for Respondent

                        DECISION AWARDING DAMAGES1

       On April 24, 2012, Petitioner, Shirley Tapia, filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (Athe Vaccine Program@), on
behalf of her minor child Ethan Tapia (“Ethan”). Petitioner alleged that Ethan suffered
Tourette syndrome, obsessive-compulsive disorder (“OCD”), and attention deficit



1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note
(2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.


                                             1
disorder (“ADD”), as a result of receiving influenza vaccinations.2

       Respondent denies that Ethan’s influenza vaccinations caused his Tourette
syndrome, OCD, ADD, and/or any other injury. Nonetheless, both parties, while
maintaining their above stated positions, agreed in a Stipulation, filed April 15, 2013,
(“Stipulation”) that the issues before them can be settled and that a decision should be
entered awarding compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $20,000.00, which amount shall be in the form of a check payable
       to Petitioner. This amount represents compensation for all damages that would be
       available under 42 U.S.C. §300aa-15(a) to which Petitioner would be entitled.

Stipulation ¶ 8(a).

       An amount sufficient to purchase an annuity contract(s), subject to the conditions
       described in paragraphs 9 and 10 of the attached Stipulation, paid to the life
       insurance company(ies) from which the annuity(ies) will be purchased.

Stipulation ¶ 8(b).


       The parties further stipulated that they had reached the following agreement with
respect to attorneys’ fees:

       A lump sum of $44,302.62, in the form of a check payable jointly to Petitioner and
       Petitioner’s law firm, Rhodes, Hieronymus Jones Tucker & Gable, P.L.L.C., for
       attorneys’ fees and costs. In accordance with General Order No. 9, Petitioner
       represents that she incurred no out-of-pocket expenses in proceeding on the
       petition.

Stipulation ¶8(c).

       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.


                                             2
       The above amounts represent compensation for all damages that would be
available under 42 U.S.C. ' 300aa-15(a). Stipulation ¶ 8.

        The undersigned approves the requested amounts for compensation. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                 s/Lisa Hamilton-Fieldman
                                                 Lisa Hamilton-Fieldman
                                                 Special Master




       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             3